
	
		II
		111th CONGRESS
		1st Session
		S. 2068
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  fenpyroximate.
	
	
		1.Fenpyroximate
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Tert-butyl
						(E)-α-(1,3-dimethyl-5-phenoxypyrazol-4-ylmethyleneaminooxy)-p-toluate
						(Fenpyroximate) (CAS No. 134098–61–6) (provided for in subheading
						2933.99.22)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
